DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.

Information Disclosure Statement
The IDS documents submitted 6/3/2022 and 9/7/2022 are acknowledged and have been considered.

Response to Arguments
Applicant’s amendments have required further examination and new or different prior art has been applied as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 11, 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhou et al. (U.S. Patent Application Publication 2016/0286128).

In regards to claim 1, Zhou et al (henceforth referred to as Zhou) disclose an unmanned aerial vehicle comprising:
a frame that is elongated from a forward end of the frame to an aft end of the frame.  Note the UAV and the frame structure in figure 1 of Zhou;
four rotary wings, wherein a first pair of the four rotary wings is positioned on a front- half side of the frame and a second pair of the four rotary wings is positioned on a back-half side of the frame, and wherein the four rotary wings are positioned inside the frame.  The frame of Zhou encompasses four rotary wings with two in the front and two in the aft portion (see items 120 of figures);
a driver that drives the four rotary wings.  Zhou teaches at least four motors to drive the rotors (items 115);
a control signal generation circuit that is configured to generate a control signal for causing the driver to drive the four rotary wings, wherein the control signal generation circuit is positioned between the first pair of the four rotary wings and the second pair of the four rotary wings.  In the center of the UAV between a first two and a second two of the rotors is positioned various components including a control signal generator circuit (i.e. processor, transmitter, receiver, camera, battery etc.); and
an imaging camera (item 110),
wherein the unmanned aerial vehicle is configured to fly inside a closed-type space by driving the four rotary wings and to simultaneously capture images inside the closed-type space with the imaging camera.  The vehicle of Zhou is capable of flying inside a closed space as claimed,
wherein the four rotary wings, the driver, the control signal generation circuit, and the imaging camera are integrated using the frame.  The components are integrated into the central portion of the frame,
wherein an upper surface of the frame defines four apertures that correspond respectively with one of to the four rotary wings, and each of the four apertures is partly covered by the frame.  As shown in figure 1, the UAV frame of Zhou includes four apertures partially covered housing the rotors and their respective motors.

In regards to claim 2, Zhou discloses one or more preceding impactors positioned proximate one or more edges of the frame and configured to impact one or more boundary surfaces of the closed-type space before the frame can impact the one or more boundary surfaces of the closed-type space.  The exterior corners of the frame constitute “impactors”.

In regards to claim 3, Zhou discloses that a particular preceding impactor is positioned at an edge of the unmanned aerial vehicle that is forward of the center of gravity of the unmanned aerial vehicle.  Zhou teaches at least some of the impactors forward of the center of gravity.

In regards to claim 4, Zhou discloses that the control signal includes an attitude control signal, and the unmanned aerial vehicle is configured so that the attitude control signal causes the driver to drive the rotary wings, and, when the unmanned aerial vehicle is tilted, the attitude of the unmanned aerial vehicle is controlled by reducing the number of rotations of one or some of the rotary wings.  Zhou teaches transmission of control signals using flight and drive control including altitude control and control of the rotational speed of the rotors.  Additionally, the motors are capable of being reduced in rotational speed.

In regards to claim 5, Zhou discloses that the driver includes four motors configured to provide motive power to the four rotary wings, respectively, and
each of the motors is positioned above a corresponding rotary wing so that force generated by rotation of the rotary wing urges the rotary wing towards the motor.  The “driver” of Zhou includes four motors positioned above the rotors as claimed (see items 115 of figure 1).

In regards to claim 7, Zhou discloses a direction of travel imaging camera and a direction of travel imaging data transmitter.  Zhou teaches a video camera and camera transmitter (item 110 and par. 6),
wherein the unmanned aerial vehicle is configured to fly inside the closed-type space while capturing images in the direction of travel inside the closed-type space with the direction of travel imaging camera and while transmitting, to the outside, captured direction of travel imaging data from the direction of travel imaging data transmitter.  The Zhou UAV, with its frame and video camera, is capable of performing as claimed.

In regards to claim 10, Zhou discloses a waterproof case, wherein the control signal generation circuit is stored in the waterproof case.  Zhou teaches that portions of the UAV case are waterproof (par. 50).

In regards to claim 11, Zhou disclose that the unmanned aerial vehicle is configured to fly inside a tubular closed-type space extending in a direction other than a vertical direction by driving the four rotary wings and to simultaneously capture images inside the tubular closed-type space with the imaging camera.  The UAV of Zhou is sized appropriately, is capable of flying vertically, hovering etc. and includes a camera and is capable of performing as claimed.  Note that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

In regards to claim 16, Zhou discloses that the imaging camera is oriented in the forward direction.  The imaging camera is on the front of the UAV.

In regards to claim 18, Zhou discloses that the imaging camera is positioned at the forward end of the frame.  The imaging camera is on the front of the UAV.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 12-15, 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication 2016/0286128) in view of Down et al. (U.S. Patent Application Publication 2015/0377405).

In regards to claim 8, Zhou discloses a method that facilitates inspection of a closed-type space.  Zhou teaches a UAV and associated uses including personal video recording which includes “inspection of closed type space”, the method comprising:
providing an unmanned aerial vehicle, wherein the unmanned aerial vehicle comprises:
a frame that is elongated from a forward end of the frame to an aft end of the frame;
four rotary wings, wherein a first pair of the four rotary wings is positioned on a front-half side of the frame and a second pair of the four rotary wings is positioned on a back-half side of the frame, and wherein the four rotary wings are positioned inside the frame.  The frame of Zhou encompasses four rotary wings with two in the front and two in the aft portion (see items 120 of figures);
a driver that drives the four rotary wings. Zhou teaches at least four motors to drive the rotors (items 115);
a control signal generation circuit that is configured to generate a control signal for causing the driver to drive the four rotary wings, wherein the control signal generation circuit is positioned between the first pair of the four rotary wings and the second pair of the four rotary wings. In the center of the UAV between a first two and a second two of the rotors is positioned various components including a control signal generator circuit (i.e. processor, transmitter, receiver, camera, battery etc.); and
an imaging camera (item 110),
wherein the four rotary wings, the driver, the control signal generation circuit, and the imaging camera are integrated using the frame.  The components are integrated into the central portion of the frame;
wherein an upper surface of the frame defines four apertures that correspond respectively with one of to the four rotary wings, and each of the four apertures is partly covered by the frame.  As shown in figure 1, the UAV frame of Zhou includes four apertures partially covered housing the rotors and their respective motors; 
Zhou does not explicitly teach driving the four rotary wings to fly the unmanned aerial vehicle inside the closed-type Space; and capturing images inside the closed-type space with the imaging camera.  However, Down et al (henceforth referred to as Down) teaches utilizing a small UAV with a mounted camera to inspect and capture images inside a closed-type space (conduit) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize the UAV of Zhou in the capacity described in Down, since the Zhou UAV is appropriate in size, carries a camera and is remotely controlled.

In regards to claim 12, Zhou as modified by Down discloses the capacity for capturing the images inside the closed-type space comprises capturing the images inside a tubular closed-type space that extends in a direction other than a vertical direction.  As modified, the UAV captures images inside a closed space like a pipe in any of various directions including vertical.

In regards to claim 13, Zhou as modified by Down discloses capturing the images comprises capturing the images in the direction of travel of the unmanned aerial vehicle inside the tubular closed-type space while the unmanned aerial vehicle flies inside the tubular closed-type space.  As modified, the UAV captures images inside a closed space like a pipe in any of various directions including in the direction of travel.

In regards to claim 14, Zhou as modified by Down discloses transmitting the images from inside the tubular closed-type space to outside the tubular closed-type space.  As modified, the images taken inside a closed space are transmitted via a feed to the operator at a location outside the space (par. 13 of Down).

In regards to claim 15, Zhou discloses a waterproof case, wherein the control signal generation circuit is stored in the waterproof case.  Zhou teaches that portions of the UAV case are waterproof (par. 50)

In regards to claim 17, Zhou discloses that the imaging camera is oriented in the forward direction.  The imaging camera is on the front of the UAV.  

In regards to claim 19, Zhou discloses that the imaging camera is positioned at the forward end of the frame.  The imaging camera is on the front of the UAV.

In regards to claims 20 and 21, Zhou fails to discloses that the closed-type space is a tubular space in a sewerage pipeline.  Zhou does not explicitly teach driving the four rotary wings to fly the unmanned aerial vehicle inside a sewerage pipe and capturing images inside the sewerage pipe with the imaging camera.  However, Down teaches utilizing a small UAV with a mounted camera to inspect and capture images inside a sewage space (par. 2 of Down) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize the UAV of Zhou in the capacity described in Down, since the Zhou UAV is appropriate in size, carries a camera and is remotely controlled.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Patent Application Publication 2016/0286128) in view of Thompson et al. (U.S. Patent 11,498,090).

In regards to claim 9, Zhou fails to disclose a thrust generation propeller inside the frame, and wherein the unmanned aerial vehicle is configured to propel by rotations of the thrust generation propeller while floating by rotations of the four rotary wings.  However, Thompson et al (henceforth referred to as Thompson) teaches a UAV with a horizontal thrust generating rotor (“rear rotor”, item 82) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide an additional thrust generating rotor inside the frame of the Zhou UAV as taught by Thompson, to allow level horizontal movement of the UAV.

Summary/Conclusion
Claims 1-5, 7-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641